DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,811,127 to Shiao.
Regarding claim 13, Shiao discloses a fitting having a substantially flat plate (fig. 2: 11) and a plurality of magnets (20) embedded into the plate (fig. 3: see 20 embedded into 11), inherently capable of attaching to a strut channel or any other ferrous material.  Also, Shiao discloses a mounting hole (fig. 3: see hole where 121 points, column 2: lines 58-61) in the plate and being adjacent to and aligned with an inturned member of the strut channel, and which a fastener may be inserted into.
Regarding claim 14, the magnets (20) are configured and positioned such that the magnets could be aligned and magnetically adhered to a strut channel or anything else of ferrous material, inherently.
Regarding claim 15, the plate has magnet holes (fig. 2: see holes in 11 where 20 fit into), the magnets are inserted and secured there within.
Regarding claim 18, the magnets are the same thickness as the plates (see fig. 3) such that when the magnets are embedded into their holes, opposite ends of the magnets are flush with front and back surfaces of the plate (as 20 is flush with 11, fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,811,127 to Shiao in view of U.S. Patent No. 5,301,822 to Coleman et al.
Regarding claim 16, Shiao does not disclose indents to stake the magnets in place.  Coleman discloses indents to stake magnets in place (fig. 2: 32).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shiao by adding indents to better secure the magnets.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,811,127 to Shiao.
Regarding claim 17, Shiao discloses the use of adhesive tape (34 for securing magnets (30), but not specifically for magnets (20).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shiao by using additional adhesive for securing magnets 20.  Such a modification would be reasonable to add adhesive to parts 22 and/or 40.  This would better secure the magnets.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,811,127 to Shiao in view of U.S. Patent No. 5,374,019 to Fischer.
Regarding claim 20, Shiao discloses a semi square shape but not a square shape.  Fischer discloses a tray having a square shape (fig. 2:80, column 6: lines 23-27).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shiao by having a square shape since this would have been an obvious design choice with no effect on the function of Shiao.

Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive.  The applicant argues the hole of Shiao as not being a mounting hole on the plate.  The applicant argues the hole is not part of the substantially flat plate, but is part of the flange.  The applicant should note that the plate, being “substantially” flat is not completely flat.  The plate may have portions which are upturned, or generally not flat.  The hole is in a portion adjacent to the flat area but is included in the “substantially” flat plate.  The mere fact that it is not on the same plane as the major flat portion of the plate does not negate the fact that it is still part of the plate.  It should also be noted that a typical plate is rarely a flat planar surface such as a disc.  They are generally, or substantially flat and may include upturned or contoured portions.


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633